riled, Ssledeg “Disheet
Cost Fos- The.

le Dib? AM Rap bo

oe a I lise* /19-CV-O'T5]
4) ninll
s shiche. bf, Wer -

ad OL FILED

| QRrOAAT

  

  

MAR 27 @ord

in Af PER aaa cee
Uy 7 DEPUTY CL
Af [ate hal Te Te Reale

UL Ping ~e Ape, Viral Cerrherce Long F
Cech Qed.

15, A. Tre nel Sp
Ales ok Evicdkince...

——a Teen overs Pleace.

  
  

 

 

 
Lbled Seles Dis wich Oct L |
Fes the MihL e-
DiSicL Ravn slain

“shee. 4, amlen |

, Held) Cs | TT C4 O75]

Ween Duel A, he
ol | Dwi Eh Z| Ue leche Mh OES a

al, ~Deberdaas
“Cal coke. oy

\eru! Ce

es (DPlecd,

harp SSS - lO RB Bex SZazH Beare, he, Se

2ISILZ Ulin nd Brie’ wa ecole
Fines ‘Vi chang

CNCE SOU

FBO? FC. LZ Reme¥ny f LLe.
ee. 5-2-2022

emer ~ —————— —
(2)

7 aoe Vlg

es a . co “TS. | “he Couey Pereserd (keene ob Bvidence... —
. | By oO} “Fey searigtlen, lens cord Wen Albered coc

-— sess ose By ho wiccl Coclones wan db Pleuahtl bots Alone yy Lance

a Dade. Weod “eace's MY the ‘nserigtion Hasqy OST Chg oo
cond Ary the =k: ; h+ “Bou

BeBe Valleed

 

 

Ruler ob Evidence As Mallen

“Ik 10k O) shy ggg tothe led

ae LSs.or?. “er scrip lion. len's 5p WM Phe.
 beblforva . oe fhe. Ko ht fore 68 Bo “Leer shanti

oe /iseripton "Vase Veen. cs | — os
eae “ths | Coukd | only Se. dene. E . Lont a] Ls. nes |

% the. ° \aoer Prater Is Conected ADO. He. .

SL bempule Th? he eden den? hag

a PB Phee Ais ZR aad “rose Qerd in@ +o USeL. —_

cag. Role 201. avldical mabice (Ce) (<) (4) |

lO apply te These. ¥03. OrP TERSeM pon.

| ee and Lead ROWS BE Nenks - des. Rovided ce

 Pickures Po Cet Siled S-8-2014, 2) Ameche
teed / these Herd made. blogs. ov 8S. 4Der ke, Uh Ss REA go

  

  

 

 

 

 
FBemned. de Also Veet id basting. ote. I

   

Chemecd Expos.

co / = disceathansoaiied | ox

 
 

heleve ok Soe CL se generally |
oh “Relevant. EMS. dence... “ cranasnginaee ownnnntoinee

 

iv ledecaalinte et le.  Aonep. “hil Sed “Prov: ide. lm. RECOM LED io.

en. . lownke, ating. Mes oN.

 

oR

oe i Als Oyo ay Po Qecbuc |. ee eDacl Fk Be. 4 eal. jo

Ls denée Reaves.” “Ded yey sent. bon: whone €. % MOREL ooo ama

Fay, OP. (cov. Thoparés/ to. Alles Plaralit eS
fol. mph Oe... ere bein eaepannvananseensennstgntvrolannsndeneto’

ES oop i Issuecl. ®

 

pedis Sede dey she Guede ny sgt eevee yee verges

oe a h = ae lame te, tee. Bow de... to Ack eel ood. ss
LO es. Pe ub rduaene! eek. Bo 8. ape | a ed afail seve nose eects

Fa had Ay The Choteel ta busines

 

 

a By, i
Oe hig. Ev siden LR alsa’ Pata OvES wakes aloes be, Osa...
cet. dee HB.. a. e. Le LP Pal aa |

ok ae eh Be id al. be AEE 7 a ee

whole em a. soo Jrawnuber.: vac ff

 

    

  

me Then Over PCS

Behe eaten ele ee ee Oe

eee eee celine alee tees

 

 
[Comboakand will Be Co

f
@
Y xy a qn Cin@rnsented: FR ran » “Parser ‘pki GA.

len » owd Allered ° “beds. Ow? Feb, & 20d

| Mer P P| letw tik. up| eas \eimed thet by ' Ge. caroued. .

Cie. Gene. cd US, 4 Lewd tad a C.D dese, and

AEROS 2 TOL BenaelAs ele. More A
Tle BWA Be ew beri 9 Ais Ses a08 1.

 

“Reane# és ville bhrdl Book R A ca Cai
eco On

— |, chases —

Ph IM ¢ Regus? burt b ache. Aor

Fenn M ille fo colle Fheob kf Any hort

nehuen* 2IS*7S- IO Fo ke. fren Batde. a
jleviden te, ore deve thent nO LT BennVErctle.

ISWY send evidence 4 Zehral Ch bk

To Box. WA Scranton . _? A IWSo \ oe
Slowiction a thisy cel Evie, ILE, wb |

Sidon Wed Aeon > r © theplor Sissel | .
. Kw abe SZ0ZO Eaaelhri thc. -

  

 
bea gh Ma ploa US Md

Federed . “Wasitead ion ot (oor ecbiogs

FOr “Beonellsville ‘To Ro
Rennellsville, Sve, irae

 

    

Lege

 

 

 

531575-160

William J Federal Building -=
PO BOX 1148 CTC
Clerk of Court =

=

Scranton, PA 18501
States

 

 
